DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WILNER SALOMON,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2499

                              [March 4, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562009CF004066A.

  Wilner Salomon, Cross City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.